Name: Council Regulation (EEC) No 2907/77 of 20 December 1977 on the conclusion of the additional protocol to the agreement establishing an association between the European Economic Community and the Republic of Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 77 No L 339/1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2907/77 of 20 December 1977 on the conclusion of the Additional Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus Economic Community and the Republic of Cyprus is hereby approved on behalf of the Community. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, The text of the Protocol is annexed to thisRegulation. Having regard to the recommendation from the Commission, Article 2 Having regard to the opinion of the European Parliament (*), The President of the Council shall, as far as the Community is concerned, give the notification provided for in Article 17 of the Additional Protocol t to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus ( 2). Whereas the Additional Protocol to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus should be approved, HAS ADOPTED THIS REGULATION: Article 3 Article 1 This Regulation shall enter into force . on the third day following its publication in the Official Journal of the European Communities . The Additional Protocol to the Agreement establishing an association between the European This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1977. For the Council The President H. SIMONET (*) Opinion delivered on 16 December 1977 (not yet published in the Official Journal). (2 ) The date of entry into force of the Additional Protocol will be published in the Official Journal of the Euro ­ pean Communities by the General Secretariat of the Council .